Title: Bill to Establish Auditors of Public Accounts, [5 December 1776]
From: Committee of the Virginia House of Delegates
To: 


                    [5 December 1776]
                    For the regular settlement of all Publick accounts, Be it enacted by the general Assembly of the commonwealth of Virginia, and it is hereby enacted by the authority of the same; that an Auditor General of accounts shall henceforth be established to be appointed by the Governor with the advice and consent of the privy council and continued in office during good behaviour and it shall be the business of the said auditors to examine, state and settle all publick accounts of Sheriffs and other Collectors, according to the Laws of this commonwealth and to certifie the same to the Treasurer, to examine and settle all claims against the country for Sallarys of the necessary officers of Government and other accounts as established by Law, and issue his warrant on the Treasurer for the payment of the same to be countersign’d by the Governor. And he shall receive and examine all accounts of the Navy board, and of the commissioners of the Army, which shall come certified to him and issue his warrants as before on the Treasurer for the payment of the same specifying in each warrant the nature and amount of the account for which it is issued and the said Auditor shall keep regular accounts of the expenditure of all sums of money for the different departments, which together with his vouchers for the same shall be laid before the General Assembly or the Governor and Council when thereunto required.
                    And whereas in time of War the multiplicity of business and urgency of frequent demands, makes it more especially necessary to adopt some further and more adequate mode of expediting the publick business and the time limited by ordinance for the appointment of Commissioners for that purpose being nearly expired, Be it therefore enacted by the authority aforesaid that two Commissioners of the Army shall be appointed in manner aforesaid, whose duty it shall be to examine, state, and certifie all accounts relative to the Army to the Auditor General. And the said Commissioners shall have power to administer oaths for the proof of accounts referred to them and shall keep regular books of accounts to be laid before the General Assembly or the Governor and Council when required, and the said auditor and each of the said Commissioners shall receive the sum of fifteen shillings ⅌ day during his continuance in office for his service therein.
                    
                    And be it further enacted that the Governor with the advice and consent of the Privy council, shall have full power and authority to suspend the said Auditor or Commissioners for neglect of duty, misbehaviour in office or for any other cause to them appearing and certifie the cause of such suspension to the next succeeding General Assembly.
                